1    Case 1:21-cr-20001-MGC Document 17 Entered on FLSD Docket 01/06/2021 Page 1 of 1

I·
li
     AO 455 (Rev. 01/09) Waiver of an Indictment


                                            UNITED STATES DISTRICT COURT
                                                                for the
                                                     Southern District of Florida

I
i                      United States of America                   )
1                                 V.
                      DIAMOND BLUE SMITH,
                                                                  )
                                                                  )
                                                                          Case No.

                                                                  )




l
                                 Defendant                        )

                                                   WAIYER OF AN INDICTMENT




l
             I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
     year. I was advised in open court of my rights and the nature of the proposed charges against me.




I
             After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
     information.




I    Date: --==
              0 /1 =05  /2=0=2:....:.
                                1 __                                                     /s/ Diamond Blue Smith

i
                     :::..
                                                                                             Defendant's signature



                                                                                        Isl Adriana Collado-Hudak
                                                                                        Sig,tantn ofdefendant's attorney


                                                                                          Adriana Collado-Hudak
                                                                                      Printea l'IQ/IHt ofd£fendanJ 's alfomey




                                                                                                Jwlge 's sig,,aJlll'e



                                                                                     JACQUELINE BECERRA
                                                                                     UNITED STATES MAGISTRATE JUDGE




I
·;

.!


 \
 l
